                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

CLAUDETTE S. YOST,                          )
                                            )
                         Plaintiff,         )
                                            )
v.                                          )     Case No. CIV-19-1014-P
                                            )
ANDREW M. SAUL,                             )
Commissioner of the Social Security         )
Administration,                             )
                                            )
                         Defendant.         )

                                            ORDER

          United States Magistrate Judge Gary M. Purcell issued a Report and

Recommendation in this matter on November 6, 2019.1 In it, Judge Purcell recommends

this matter be dismissed without prejudice to its refiling in the proper judicial district.

Plaintiff Claudette S. Yost was advised of her right to object,2 but she did not.

          Upon a de novo review of the record, the Court ADOPTS the Report and

Recommendation in full. Accordingly, this matter is DISMISSED without prejudice to its

refiling in the proper judicial district.

          IT IS SO ORDERED this 23rd day of December, 2019.




1
    See Report & Recommendation (Dkt. 4).
2
    See id. at 6.
